I am inclined to agree with the result announced in the majority opinion and with the declaration that the portion of the legislative act complained of is unconstitutional. However, I cannot agree with that part of the opinion holding, in effect, that the Legislature, itself, by reason of constitutional inhibitions, could not have done that which was in this case attempted by the administrative official.
The administrative official, in effect, attempted to preserve the identity of the old or former school district for the purpose of paying, by two levies for sinking fund purposes, its pre-existing bonded indebtedness. In my judgment, this could be accomplished by a properly framed legislative act without offense to constitutional inhibitions.
I, therefore, concur in the conclusion.